Citation Nr: 1110905	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO initial consideration.


FINDINGS OF FACT

1.  At the November 2010 videoconference hearing, the Veteran requested to withdraw his appeal in the matter of service connection for right ear hearing loss.

2.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal in the matter of service connection for right ear hearing loss, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the Veteran's expressed intent to withdraw the appeal seeking service connection for right ear hearing loss and because this decision grants service connection for tinnitus, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Right ear hearing loss:

At the November 2010 videoconference hearing, the Veteran stated (as the transcript reflects) that he was withdrawing his appeal in the matter of service connection for right ear hearing loss.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn his appeal in the matter of service connection for right ear hearing loss.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Tinnitus:

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability;  (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims his tinnitus resulted from exposure to noise trauma in service.  Specifically, he asserts that a bazooka was fired about one meter from his ear while he was sleeping, and that he has experienced ringing in his ears since.  He also notes that his military occupational specialty (infantry) exposed him to gunfire, explosives, and mortar fire noise trauma in Vietnam.  

The Veteran served in combat (recognized by his award of a Combat Infantryman's Badge (CIB)), and is therefore entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  Furthermore, it is conceded, and not in dispute, that he was exposed to the types of noise trauma that are associated with combat.  He has been awarded service connection for a left ear hearing loss disability. 

On August 2009 VA otolaryngology consultation, the Veteran described substantial exposure to noise trauma in-service.  He related that a bazooka went off within approximately a meter and a half of his left ear, following which he experienced ringing for several days (and that he has had difficulty since).

On April 2010 VA audiological evaluation, the examiner noted that the Veteran reported no history of tinnitus.

At the November 2010 videoconference hearing, the Veteran testified that the reason he did not report a history of tinnitus in April 2010, was that he was unfamiliar with the term.

A September 2010 private record from W.C.O., Ph.D. (audiologist) notes the Veteran's report of frequent tinnitus episodes since active duty.  The examiner opined that the Veteran's tinnitus was consistent with a history of noise exposure.

In essence tinnitus is a disability that is diagnosed based on self-report (lay observation by the person with such disability); hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that he  has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is a question regarding the Veteran's credibility (i.e., in his accounts that his tinnitus arose with the noise trauma of a bazooka firing and has persisted since).  The conflicting evidence is that he advised a VA examiner that he had no history of tinnitus.  However, he has explained that away (in hearing testimony), and the Board finds no reason to question his explanation.  Given that his account of the noise trauma is not inconsistent with the circumstances of his service, and that he is entitled to the relaxed evidentiary standards afforded under § 1154(b), the Board finds his explanation that he has had tinnitus ever since the combat noise trauma in service reasonably plausible, and credible.  Furthermore, he has submitted a supporting opinion from Dr. W.C.O. indicating his tinnitus is consistent with his history of noise exposure.  Resolving any remaining reasonable doubt in his favor, as mandated by law and regulation (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board concludes that service connection for tinnitus is warranted. 
ORDER

The appeal seeking service connection for right ear hearing loss is dismissed without prejudice.

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


